Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 26, 2017

                                      No. 04-17-00342-CV

      IN RE THE THERESA ANN PALACIOS SMITH TESTAMENTARY TRUST,

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2016-PB-7000073-L1
                               Victor Villarreal, Judge Presiding


                                         ORDER
       On July 7, 2017, appellant filed a request to abate this appeal. In an order dated July 20,
2017, we abated this appeal for thirty days until August 20, 2017 and set the due date of
appellant’s brief as September 18, 2017. On July 19, 2017, appellant filed a motion requesting
an extension of time to file appellant’s brief.

     Accordingly, appellant’s motion for extension of time currently before this court is
DENIED AS MOOT.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2017.


                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk